
	
		I
		111th CONGRESS
		1st Session
		H. R. 3447
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to implement
		  on-going appropriations for withdrawals from the Harbor Maintenance Trust Fund,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harbor Maintenance Trust Fund Reform
			 Act.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 Army Corps of Engineers Fiscal Year 2008 Contract Dredging Program, only 160
			 contracts for America’s over 300 harbors were awarded last year at a cost of
			 $710,841,061 to dredge 146,747,977 cubic yards of sediment.
			(2)Vessels are
			 increasing in tonnage, requiring deeper drafts and making the dredging of
			 America’s harbors vital to keep America’s ports globally competitive.
			(3)According to the
			 Department of Transportation, approaches and alongside depths in several key
			 ports must be increased to as much as 45 to 50 feet to allow increasingly
			 larger vessels to access America’s ports.
			(4)The Harbor
			 Maintenance Trust Fund has a current surplus of approximately
			 $4,600,000,000.
			(5)In fiscal year 2009, $1,626,426,155 was
			 deposited into the Harbor Maintenance Trust Fund, yet only $710,841,061 or 43.7
			 percent of the revenue generated in the Harbor Maintenance Trust Fund was
			 appropriated out to fund the dredging of America’s harbors.
			(6)Each of the
			 22,975,000 businesses throughout the United States are suffering as many of our
			 Nation’s harbors are inadequately dredged, creating the need to use smaller and
			 less cost-effective vessels to access American markets.
			(7)Ports, States, and
			 municipalities are utilizing sparse resources on dredging instead of funding
			 critical transportation infrastructure or health and education programs.
			(8)The expansion of the Panama Canal has
			 serious economic consequences to the United States economy as increased cargo
			 diversion will occur due to the increased amounts of cargo entering the Unites
			 States via foreign port use.
			(9)According to the
			 United States Census Bureau, United States ports handled some $3.95 trillion in
			 international trade for an all-encompassing range of goods and services in
			 fiscal year 2007, with nearly 1.4 billion tons, valued at $1.4 trillion, in
			 waterborne imports and exports alone.
			(10)According to the
			 United States Census Bureau, United States ports generated more than $23.2
			 billion in United States Customs duty revenues in fiscal 2007, representing 70
			 percent of all Customs duties collected.
			3.Harbor
			 maintenance trust fund reform
			(a)In
			 generalSection 9505(c) of
			 the Internal Revenue Code of 1986 is amended by striking shall be
			 available, as provided in appropriations Acts, and inserting
			 shall be available, without further appropriation,.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to fiscal
			 years ending after the date of the enactment of this Act.
			4.Harbor
			 maintenance expenditures
			(a)Availability of
			 amounts from Harbor Maintenance Trust Fund
				(1)In
			 generalSection 210 of the Water Resources Development Act of
			 1986 (33 U.S.C. 2238) is amended—
					(A)in the section
			 heading by striking Authorization of appropriations and
			 inserting Funding; and
					(B)in subsection (a)
			 by striking are authorized to be appropriated and inserting
			 shall be available, without further appropriation,.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to fiscal
			 years ending after the date of the enactment of this Act.
				(b)Annual report to
			 CongressSection 210 of such
			 Act (33 U.S.C. 2238) is amended by adding at the end the following:
				
					(c)Annual report to
				CongressNot later than 180
				days after the date of enactment of this subsection, and annually thereafter,
				the Secretary of the Army shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report that—
						(1)describes the
				progress of making expenditures from the Harbor Maintenance Trust Fund to meet
				requests for funding projects;
						(2)analyzes the benefits dredging projects
				have to the overall economy of the United States;
						(3)analyzes how
				critical each dredging project is to the local, State and Federal economy;
				and
						(4)addresses the
				sufficiency of balances in the Harbor Maintenance Trust Fund to meet
				anticipated project
				requests.
						.
			
